BLANCHARD, J.
This appeal presents for consideration only questions of fact. These were properly submitted to the jury upon the conflicting evidence, and appear to have been correctly determined, except in respect to the amount which the plaintiff was entitled to recover. There was no proof that the plaintiff expended for medical attendance, nursing, and medicine more than $390. The verdict was, however, for $415, and was therefore excessive to the. extent of $25. The objection, to this extent, should have been sustained. The judgment should be reduced from $545.79 to $520.79. The other exceptions do not present any error calling for reversal.
The judgment as reduced, and the order denying defendant’s motion for a new trial, should, be affirmed, without costs. All concur.